Name: 2005/759/EC: Commission Decision of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries and the movement from third countries of birds accompanying their owners (notified under document number C(2005) 4287) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  trade policy;  agricultural activity;  natural environment
 Date Published: 2005-10-28; 2006-12-12

 28.10.2005 EN Official Journal of the European Union L 285/52 COMMISSION DECISION of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries and the movement from third countries of birds accompanying their owners (notified under document number C(2005) 4287) (Text with EEA relevance) (2005/759/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) 998/2003 of 26 May 2003 of the European Parliament and of the Council on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (1), and in particular Article 18 thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be introduced via international trade in live birds other than poultry, including birds accompanying their owners (pet birds). (2) Commission Decision 2000/666/EC of 16 October 2000 laying down the animal health requirements and the veterinary certification for the import of birds, other than poultry and the conditions for quarantine (2) provides that Member States are to authorise the import of birds from the third countries listed as members of the World Organisation for Animal Health (OIE). The countries listed in the Annex to the present Decision are members of the OIE and accordingly Member States are required to accept imports of birds, other than poultry, from those countries under Decision 2000/666/EC. (3) Where necessary, reference should also be made to Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (3). (4) Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC provides for different veterinary control regimes depending on the number of animals. It is appropriate to use those differentiations in number for the sake of this Decision. (5) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (4) requires imported animals to undergo the checks in accordance with Council Directive 91/496/EEC. (6) In accordance with Article 18 of Regulation (EC) No 998/2003 the safeguard measures taken in accordance with Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (5), and in particular Article 18 (1) thereof, shall apply. (7) Highly pathogenic avian influenza was detected in imported birds in quarantine in a Member State, it appears therefore appropriate to suspend movement of pet birds from certain areas at risk and to use for the definition of the areas a reference to the relevant Regional Commissions of the OIE. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Movement from third countries 1. Member States shall only authorise the movement of consignments of less than 5 live pet birds. Such a movement is authorised if these birds proceed from a member country of the OIE belonging to a relevant Regional Commission not listed in Annex I. 2. Member States shall only authorise the movement of consignments of less than 5 live pet birds. Such a movement is authorised if these birds proceed from a member country of the OIE belonging to a relevant Regional Commission listed in Annex I, and (a) have undergone a 30 days pre-export isolation at the place of departure in a third country listed in Decision 79/542/EEC, or (b) are subjected to a 30 days post-import quarantine in the Member State of destination on premises approved in accordance with Article 3 (4) of Decision 2000/666/EC, or (c) have been vaccinated and at least on one occasion re-vaccinated within the last 6 months and not later than 60 days prior to dispatch, in accordance with the manufacturers instructions against avian influenza using an H5 vaccine approved for the species concerned, or (d) have been isolated for at least 10 days prior to export and have been subjected to a test for the detection of H5N1antigen or genome, as prescribed in Chapter 2.1.14 of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals carried out on a sample taken not earlier than on the third day of isolation. 3. Compliance with the conditions in paragraphs 1 and 2 shall be certified by an official veterinarian, in the case of the conditions in 2 (b) based on owners declaration, in the third country of dispatch in accordance with the model certificate provided for in Annex II. 4. The veterinary certificate shall be complemented by (a) a declaration of the owner or the representative of the owner in accordance with Annex III, (b) a confirmation as follows: Pet birds in accordance with Article 2 of Decision 2005/759/EC Article 2 Veterinary checks 1. Member States shall take the measures necessary to ensure that pet birds moved into Community territory from a third country are subject to documentary and identity checks by the competent authorities at the travellers' point of entry into Community territory. 2. Member States shall designate the authorities referred to in paragraph 1 which is responsible for such checks and immediately inform the Commission thereof. 3. Each Member State shall draw up a list of points of entry as referred to in paragraph 1 and forward it to the other Member States and to the Commission. 4. Where such checks reveal that the animals do not meet the requirements laid down in this Decision, the third subparagraph of Article 14 of Regulation (EC) No 998/2003 shall apply. Article 3 This Decision shall not apply to the movement onto Community territory of birds accompanying their owners from Andorra, Faeroe Islands, Greenland, Iceland, Liechtenstein, Norway, San Marino or Switzerland. Article 4 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 5 This Decision shall apply until 30 November 2005. Article 6 This Decision is addressed to the Member States. Done at Brussels, 27 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Regulation (EC) No 529/2004 (OJ L 94, 31.3.2004, p. 7). (2) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17). (3) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2004/372/EC (OJ L 118, 23.4.2004, p. 45). (4) OJ L 268, 14.9.1992, p. 54. Directive as last amended by the 2003 Act of Accession. (5) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. ANNEX I Third countries belonging to the OIE Regional Commissions, as referred to in Article 1, of:  Africa,  Americas,  Asia, Far East and Oceania,  Europe, and  Middle East. ANNEX II ANNEX III Declaration of the owner or representative of the owner of the pet birds I, the undersigned owner (1) / representative of the owner (1) declare that: 1. The birds will be accompanied during the movement by a person that is responsible for the animals. 2. The animals are not intended for commercial purposes. 3. During the period between the pre-movement veterinary inspection and the factual departure the birds will remain isolated from any possible contact with other birds. 4. The animals have undergone the 30 days pre-movement isolation without coming into contact to any other birds not covered by this certificate. (1) 5. I have made arrangements for the 30 days post-introduction quarantine at the quarantine premises of ¦ , as indicated in point I.12 of the certificate. (1) ¦ Date and Place ¦ Signature INTERNAL CODE ENGLISH TRANSLATION IT10544/2005/BovinePetBirds/AnnexII.1 I, the undersigned official veterinarian of (insert name of third country) certify that: IT10544/2005/BovinePetBirds/AnnexII.2 1. The country of dispatch is a member country of the World Organisation for Animal Health (OIE and is belonging to the OIE Regional Commission for (insert name of Regional Commission). IT10544/2005/BovinePetBirds/AnnexII.3 2. The birds described in point I.28 have been subjected today, within 48 hour or the last working day prior to dispatch, to a clinical inspection and found free of obvious signs of disease; IT10544/2005/BovinePetBirds/AnnexII.4 3. The birds comply with at least one of the following conditions: IT10544/2005/BovinePetBirds/AnnexII.5 either [they have been confined on the premises specified in point I.11 under official supervision for at least 30 days prior to dispatch and effectively protected from contacts with other birds] IT10544/2005/BovinePetBirds/AnnexII.6 or [they are destined, as indicated in point I.12 for a quarantine station approved in accordance with Article 3 (4) of Decision 2000/666/EC] IT10544/2005/BovinePetBirds/AnnexII.7 or [they have been vaccinated and at least on one occasion re-vaccinated within the last 6 months and not later than 60 days prior to dispatch, in accordance with the manufacturers instructions against avian influenza using an H5 vaccine approved for the species concerned] IT10544/2005/BovinePetBirds/AnnexII.8 or [they have been isolated for at least 10 days prior to export and have been subjected to a test for the detection of H5N1 antigen or genome, as prescribed in Chapter 2.1.14 of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals, carried out on a sample taken not earlier than on the third day of isolation] IT10544/2005/BovinePetBirds/AnnexII.9 4. The owner or the representative of the owner has declared: IT10544/2005/BovinePetBirds/AnnexII.10 4.1. The birds will be accompanied during the movement by a person that is responsible for the animals. IT10544/2005/BovinePetBirds/AnnexII.11 4.2. The animals are not intended for commercial purposes. IT10544/2005/BovinePetBirds/AnnexII.12 4.3. During the period between the pre-movement veterinary inspection and the factual departure the birds will remain isolated from any possible contact with other birds. IT10544/2005/BovinePetBirds/AnnexII.13 4.4. The animals have undergone the 30 days pre-movement isolation without coming into contact to any other birds not covered by this certificate. (1) IT10544/2005/BovinePetBirds/AnnexII.14 4.5. I have made arrangements for the 30 days post-introduction quarantine at the quarantine premises of, as indicated in point I.12 of the certificate. (1) IT10544/2005/BovinePetBirds/AnnexII.15 Notes IT10544/2005/BovinePetBirds/AnnexII.16 (1) Delete as necessary. IT10544/2005/BovinePetBirds/AnnexII.17 (2) The certificate is valid for 10 days. In case of transport by boat the validity is prolonged by the time of the sea voyage. IT10544/2005/BovinePetBirds/AnnexII.18 Description of commodity IT10544/2005/BovinePetBirds/AnnexII.19 Commodities certified for IT10544/2005/BovinePetBirds/AnnexII.20 Identification of the commodities Import.name.IT10544/2005/BovinePetBirds/AnnexII Pet birds (1) Delete as appropriate.